Finch, J.
(dissenting):
The plaintiff was induced by advertisements of the defendant to submit to a blood test, which was made by one Dr. Maschke, an employee of defendant. He received a report on such test which was written in technical medical terms. Upon inquiring of Dr.' Maschke concerning this report, plaintiff was informed that he was infected with a specific disease of the blood. Plaintiff reasonably might apply for a construction of this report to the same source from which he received it, and if within the apparent scope of the employee’s authority to give such information, plaintiff would not be bound by any lack of actual authority. (Morrison v. Chapman, 155 App. Div. 509.) In this connection it is to be noted that in a letter soliciting the making of blood tests, the defendant states, among other things, that the method employed “ insures the most scientific diagnosis *238that can be made.” Whether said Dr. Maschke was acting within the apparent scope of his employment in diagnosing the plaintiff’s condition was properly submitted to the jury as a question of fact. (Merkel v. Lazard, 114 App. Div. 25; Murgatroyd v. Town of Hempstead G. & E. L. Co., 52 id. 625.)
I am of the opinion that the verdict of the jury is supported by the evidence, and, therefore, that the judgment and order should be affirmed.
Dowling, J., concurs.
Judgment and order reversed, with costs to the appellant, and complaint dismissed, with costs.